.      .




              ~TEEATTORNEY                  GENERAL
                               OFTEXAS




Honorable J. W. Edgar                       Opinion No. (C- 457)
Commlssloner
Texas Education Agency                      Re:   Whether a consolidated
201 East 11th Street                              independent school
Austin, Texas                                     district  may use the
                                                  tax assessments of the
                                                  independent school         /
                                                  district  which ie con-
                                                  solidated  into it for
                                                  purposes of asseselng
                                                  taxes for the consolidated
                                                  district,  when the district
                                                  included has not levied any
                                                  tax pursuant to its asses-
Dear Mr. Edgar:                                   sment 8 D
      You ask our opinion in answer to two questions re-
lating to assessment for ad valorem taxes of property
within a former independent school district    which has
been consolidated  with another Independent school district
under Article   2806, Vernon’s Civil Statutes.   Your questions
and our answers are:
       Question   1:
              “Should orlegally      may the San Marco8
       Condolidated Independent School District’s
       tax office    accept or use the Martindale
       di.strict  tax renditions     and tax valuations.
       for 1965 as recited      assessed prior to May
       22,   1965; or
       Our Answer:       No.
       Question   2:
              “Legally    should the said consolidated
       district   also    assess or re-assess  the former



                                   -2172-
Honorable   J. W. Edgar, Page 2           Opinion No. (C-457)


            Martindale district    taxable property this
            year -- such assessed valuations, to be pre-
            sented to Us board of equalization      as asses-
            sed valuations   of other taxable properties
            within the consolidated    district?

     Our Answer:    Yes.
                               FACTS
      The necessary facts for consideration  are as follows.
On May 22, 1965, the, San Marco8 Independent S~chool District
inHays County and the Martindale Independent School District
of Caldwell County vote&under Article     2806 to. consolidate.
We assume as correct your statements that the consolidation
was legal in all respects and that the new:consolidated       district
shortly will ,vote a maintenance tax and bond assumption which
also will be legal.
       The San Marcos.district  has its own tax assessor and
collector.     ~The Martindale district assessed its’own taxes,
having its own assessor and it used the County Tax Assessor-
Collector   for the collection  thereof as authorized by Article
2792, Vernon’s Civil Statutes.
      For example, in 1964, ‘the taxpayers would timely render
their property for county-state          and school taxes to the
County Tax Assessor-Collector.           The Martindale assessor would
get his information as to such renditions            from the County Tax
Assessor-Collector’s       office;    he would then make an assessment
for the .school taxes by applying an “across-the-board’!per-
centage increase,prepare         his tax rolls about July showing
such determined valuations          and forward same to the County Tax
Assessor-Collector      for collection.        Across the top of the tax
roll,  the district     assessor would indicate        that the tax rate
of the district      was $1.50,,and     the taxes would be collected
based on the tax rolls so submitted by applying the $1.50 rate.
      As of May 22, 1965, (when consolidation    was voted)~ the
Martindale renditions    in 1965 followed the practice   recited
above.   The Assessor has not. submitted his assessments for     I
action by a board of equalization     and has not prepared the
1965 tax rolls;   nor had the Board of Trustees of the former
Martindale district   prior tomsaid May 22 levied a 1965 school
tax.




                               -il73-
        .




Honorable   J. W. Edgar,   Page 3         Opinion No. (C-457)


      The San Marco8 Independent School District    has assessed
all taxable properties   within its former district   and the
consolidated  district's  equalization  board has been appointed
to begin its work thereon In the Immediate future.
                           OUR OPINION

      We do not consider any aspect of delinquent taxes in
the Martindale district,   nor do we consider any aspect of
either the maintenance tax or the bond assumption tax as
applied to that District   excepting only as to certain pro-
cedures relative  to their assessment necessary to answer
your questions.   We discuss your two questions ,together.
       The nature of the power of an independent school district
to tax is stated in Geffert v. Yorktown Independent School
Dist.,   Ego S.W. 1083 (c     A     1927)       in the court stated
xreference       to the tzzngPiiwer    of %z?efendant    independent
school district:
            "It Is elementary that corporations     such
     as defendant in error are special creatures of
     the statute and have such powers only as are
     specially   given or are implied as a necessary
     incident   to those expressly conferred.      Such
     districts   have no inherent power to tax the
     citizen.    Such power is conferred by the statute,
     and, being a special grant of authority,       the
     power must be exercised    in strict   conformity with
     the mandatory direction    of the Legislature.      No-
     where is this principal    more rigidly   adhered to
     than in the matter of taxation.      . . ." (at p. 1084)
       Articles   2791 and 2792 of Vernon's Civil Statutes govern
the assessment and collection          of taxes by both the original
San Marco8 and Martindale school districts          and by the newly
consolidated     district.      Neither of these statutes,   either
explicitely     or implicltely,     authorize the new district    to
accept or use the Martindale district's          renditions  and
tax valuations      for 1965 in assessing any taxes it may assess
and levy.      We might conclude our opinion at this point; .but
we will add the following         in further support of our holdings.




                               -2B74-
                                                             .




Honorable   J. W. Edgar, Page 4              Opinion No. (C-457)


       Your recitation    of facts submitted to us states that the
Boardiof Trustees of the former Martindale district           prior to
the date of the election         on -cay 22, 1965, at which consolidation
was effected    had not levied a 1965 school tax.        Taxes do not
accrue against property until after there has been both an
assessment and levy.       Attorney General Opinion V-93       (1949).
Because no such tax had been levied the Board of Trustees of
the former Martindale district          may not now make any levy of
any tax; the taxing power over th.e entire new consolidated
district   has passed into the exclusive        hands of the new
district,    to be exercised      by that District  in conforndty to
Article   2791, 2792 and other relevant provisions        of our
Civil Statutes.      Geffert,,v.    Yorktown Indeeendent School Dlst.,
supra; Yorktown Independent School Di 8ti . v. Afferbach,         12 B.li.2d
                                                              e Ind. Sch.

                                                                          l




      A valid assessment of property     is an indlepens&ble pre-
requleite   to the validity   of a tax, and involves   the preparation
of a list   of t)le property   subject to assessment and taxation.
White v. NcGlll,    109 S.W.2d 110
  ther grounds, 131 Tax. 231, 112
Assessment of taxes involves more
it requires the exer~clee of the’ discretion     of th eleeessor.
Electra Independent School Dist. v. Waggoner Letate. 140 Tex.
  U3 1bU S W 2d b4> b>Z (1943) . 8 111van ‘v. Bitter,       113 S.W.
193’ (Tax .&v :App . 1408) . S.ee A&&es    1044    d 73%   VelllOn’e
Civil Statutes,    relating  to aesessment of tk      by ~ltlSS,
as reterenced    in Articles   2791 and 2792.
      Section 1 of Article  VIII of our Constitution  requires
that ad .valorem taxes throughout the new district   be SqUal
and uniform.   This Section 1 in Its pertinent portion reads
as follows :
            “Taxation shall be equal and uniform. All
      property in this State, whether owned by natura?
      persons or corporations,  other then rvniCipa1,




                               -21757::.,.
Honorable J. W. Edgar, Page 5            Opinion No. (C-457)


     shall be ,taxedIn proportion to its value,
     which shall be ascertainedas may be pro-
     vided by law. s -"
     If ,theSan Marcos ConsolidatedIndependentSchool
Districtts tax office accepts and uses the prior Martindale
tax assessmentsand tax valuations for the year 1965,
taxation of the property within the consolidateddistrict
would not be "equal and uniform." See Mullins v. Colfax
ConsolidatedSchool Dist., supra; Weatherly IndependenT
School Dist. v. Hughes, 41 S.W,2d 445 (Tex.Civ.App.1951).
                      SUMMARY
                      _------
          The San Marco8 ConsolidatedIndependent
     School District may not use the tax assessments
     of the Martindale IndependentSchool District
     but must assess all property throughoutthe
     consolidateddistrict a,t an equal and uniform
     rate.
                                Very truly yours,
                                WAGGONER
                                       CARR
                                Attorney General of Texas


                                By:
                                      Assistant Attorney   General

WEA:sJl
APPROVED.:
OPINION COMMITTEE:
W. V. Geppert, Chairman
John F, P&tit
J. Ho Broadhurst
Gordon C. Cass .
John Banks
APPROVED FOR THE ATTORNEY GENERAL
BY: T. B, Wright